     Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 1 ofFILED: 4/23/2021 11:24 PM
                                                                8 PageID
                                                               David Trantham
                                                                             #: 54
                                                                           Denton County District Clerk
                                                                           By: Elizabeth Jones, Deputy
                                             21-2190-211

                                       NO. 21-2190-2021

MEDEIA, INC.                                    §      IN THE DISTRICT COURT
Plaintiff,                                      §
                                                §
V.                                              §      211TH JUDICIAL DISTRICT
                                                §
EVOKE NEUROSCIENCE, INC., AND                   §
SANDEEP SURESH                                  §
Defendants.                                     §      OF DENTON COUNTY, TEXAS

                 PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Medeia, Inc., hereinafter called Plaintiff, complaining of and about

Evoke Neuroscience Inc., and Sandeep Suresh, hereinafter called Defendants, and for cause of

action shows unto the Court the following:

                          DISCOVERY CONTROL PLAN LEVEL

         1.    Plaintiff intends that discovery be conducted under Discovery Level 2.

                                  PARTIES AND SERVICE

         2.    Plaintiff, Medeia, Inc., is a Florida Corporation whose address is 7 W. Figueroa

Street, Suite 215, Santa Barbara, California, 93101.

         3.    Defendant Evoke Neuroscience, Inc. (hereinafter “Evoke”), a Nonresident

Corporation, may be served pursuant to sections 5.201 and 5.255 of the Texas Business

Organizations Code by serving the chief executive officer of the corporation, Marinela

Gombosev, at 11 West 25th Street, New York, NY 10010. Service of said Defendant as

described above can be effected by personal delivery.

         4.    Defendant Sandeep Suresh (hereinafter “Suresh”), an Individual who is a

nonresident of Texas, may be served with process at her place of employment at the following

address: 11 West 25th Street, New York, NY 10010. Service of said Defendant as described

                                                1
  Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 2 of 8 PageID #: 55




above can be effected by personal delivery.

                                  JURISDICTION AND VENUE

       5.      The subject matter in controversy is within the jurisdictional limits of this court.

       6.      Plaintiff seeks:

               a.       monetary relief more than $1,000,000.

       7.      This court has jurisdiction over Defendants because Defendants purposefully

availed itself of the privilege of conducting activities in the state of Texas and established

minimum contacts sufficient to confer jurisdiction over Defendants, and the assumption of

jurisdiction will not offend traditional notions of fair play and substantial justice and is consistent

with the constitutional requirements of due process. Defendants have at least 37 active sales

accounts in Texas. See Plaintiff’s Exhibit 1 – Defendant’s active customer list. Additionally,

Defendants continue to actively market their product in Texas.

       8.      Furthermore, Plaintiff would show that Defendants engaged in activities

constituting business in the state of Texas as provided by Section 17.042 of the Texas Civil

Practice and Remedies Code, in that Defendants committed a tort in whole or in part in Texas.

Defendants committed the tort while trying to sell their products in Texas, to a Texas company.

Therefore, Defendants availed themselves to Texas jurisdiction by seeking some benefit,

advantage, or profit.

       9.      Venue in Denton County is proper in this cause under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                               FACTS

       10.     Medeia is a manufacturer of medical equipment. Specifically, Medeia sells a



                                                  2
  Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 3 of 8 PageID #: 56




device called the BrainView NeuralScan. The BrainView NeuralScan system is a device

designed to help physicians effectively measure biomarkers related to seizures, to memory loss,

cognitive impairment, and other stress-related neurological conditions. A neuro-functional

physiology report of the results is provided, data summary, raw data, and images.

       11.     Evoke is a manufacturer of a device called eVox. The eVox, “is a medical device

that measures brain health to aid doctors in the diagnosis of cognitive disorders. By measuring

brain function directly, physicians can enhance their clinical work-up beyond standard subjective

patient questionnaires. eVox provides clinically actionable and objective biomarkers of brain

health pertinent to conditions like Alzheimer’s disease, mild cognitive impairment, and other

cognitive disorders.”

       12.     Medeia and Evoke make products that perform, to a certain extent, similar

functions. Therefore, Medeia and Evoke are competitors. On March 12, 2021, Suresh, the

Customer Operations Manager at Evoke, sent an email full of false and misleading information

about Medeia to Kimberly Kardules (hereinafter “Kardules”), Manager of Neurodiagnostics at

Life Sciences Partners. The purpose of the email was to persuade Kardules into purchasing the

eVox from Evoke instead of purchasing the BrainView from Medeia. Kardules had been

discussing purchasing 10 devices from Medeia at $35,000.00 each.

       13.     In the email to Kardules, Suresh made many baseless and misleading allegations.

Specifically, Suresh stated that “Slav [CEO of Medeia] and his company has engaged in

deceptive, illegal and fraudulent practices which resulted in Evoke bringing legal action.”




                                                3
  Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 4 of 8 PageID #: 57




 From: 5,ndeep Suresh <5sureshaievokeneuroscience corn>
 Sent: Friday, March 12,2021 11103 AM
 To: Kimberly Kardules <kkardulesalsohealth corn>
 Subject: Evoke Neuroscience Follow up




  Hey Kim,




 First, I want to address competitor products. While I respect and value competition in the market, this does not extend to
 fraudulent and illegal actions by competitors. With respect to Et rain                I need to share some rel e
                                                                                                                evant history with
 you. Slav and his company has engaged in deceptive, illegal and fraudulent practices which resulted in Evoke bringing legal
 action. The detailed report, including link to a cease and desist letter please see attached) sent by our law firm to Slav is
 attached. Slav has not disputed these facts and has acknowledged our claims by agreeing to remove copyright protected
 material from his website.




Suresh’s accusation that, “Slav and his company has engaged in deceptive, illegal and fraudulent

practices which resulted in Evoke bringing legal action” is based on a “cease and desist letter”

sent on behalf of Evoke to Medeia on October 10, 2019. The cease and desist letter was paid for

by Evoke and it was full of factual inaccuracies.

   It has come to Evoke's attention that Medeia Inc. dibia NeuralScan Medela Inc ("NeuralScan")
   is making false and misleading statements to both physicians and patients, which are deceiving
   Evoke's consumers and unfairly diverting products and services away from Evoke. NeuralScan
   manufactures and promotes the 'NeuralScan System" claiming that it can "detect head injuries
   that a CT or MRI may be unable to detect' Critically, however, NeuralScan's product is
   supported neither by FDA clearance nor clinical studies, which is not only potentially dangerous
   but is a blatant attempt to benefit from Evoke's considerable investment of time and money to
   obtain approval of its products and consumers' mistaken belief that NeuralScan's competitive
   products are similarly cleared. Despite this, NeuraiScan has made and continues to make
   unsupported claims to physicians, medical patients, and the consuming public regarding its
   product in marketing materials, which are designed to mislead such persons into believing that
   they are purchasing an FDA-cleared device, such as:

     By offering cbiective measurements of bath) ft, action. even if positive syrrpt.
                                                                                                               war
                                                                                      QMS se.ern insignificant war
     cart. often catch subtle abnormalities in the CNSrnuch earlier and intervene .sooriQi for improved
     oututmes.



        15.       Medeia’s highlighted marketing material above, along with all the other

marketing material on Medeia’s website were generally reviewed by the FDA in September

2019. Medeia applied for FDA pre-market clearance on September 26, 2019 and obtained FDA
                                                                4
  Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 5 of 8 PageID #: 58




clearance on March 17, 2020. Of course, Suresh did not tell Kardules that Medeia did in fact

have FDA clearance.

          16.              Apparently relying on the October 10, 2019 cease and desist letter, Suresh stated

to Kardules, “Slav has not disputed these facts and has acknowledged our claims by agreeing to

remove copyright protected material from his website.” This is also untrue. Mr. Danev did in-

fact dispute the facts in the October 10, 2019 cease and desist letter.

   ✴❏✚
   To: 'Markley, Laura E.' <Laura.Markley@klgates.corn>
   Cc: 'Nickerson, Morgan T.' <Morgan:Nickerson@ klgates.com >
   ✳◆  ❂●❅❄✚
   Su bled: RE: CD letter re Evoke - NeuralScan

    Hi Laura Markley

   We are not agree with most of the remarks in your letter,
   lb avoid any legal discussions, we ❄❉❄
                                      did up date our website.

    In our company we take very serious any remarks, how we can improve our marketing materials, to be in a best benefits to physicians.
    Please fill free to contact me for anyfuture remarks.


    ❂❅▲▼    ✲❅❇❁❒❄▲✌
    best Regards,
   S. ✤❁  ■❅❖
      Da nev
   ✭❅❄❅❉❁✌
   Medeia, Inc.
    o ffIrE: 41840-433-4809
    Direct: +1 (8051 284-6599
   ✓dWW.rrl•PliPl& .r.dm
   3dWW.rrl•PliPl&
   w wwvltal sian aprrk




          17.              What Evoke has done is the equivalent of corporate terrorism. 1) Evoke paid for a

cease and desist letter to Medeia. 2) Medeia objected to the validity of the claims made in the

October 10, 2019 cease and desist letter. 3) Evoke did not file a lawsuit against Medeia. 4)

Nearly a year and a half passes, and Medeia is about to close on a $350,000.00 deal with Life

Sciences Partners. 5) Evoke and Suresh ruined Medeia’s deal with Life Sciences Partners by

spreading false and disparaging information about Medeia.

                                  COUNT ONE: BUSINESS DISPARAGEMENT

          18.              Defendant published false and disparaging information about Medeia.

          19.              Defendant published the false and disparaging information with malice.

          20.              Defendant published the false and disparaging information without privilege.

                                                                     5
  Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 6 of 8 PageID #: 59




       21.     The false and disparaging information resulted in special damages to the Plaintiff.

                    COUNT TWO: TORTIOUS INTERFERENCE WITH
                       PROSPECTIVE BUSINESS RELATIONS

       22.     There was a reasonable probability that Plaintiff would have entered into a

business relationship with a third party.

       23.     Defendant either acted with a conscious desire to prevent the relationship from

occurring or knew the interference was certain or substantially certain to occur as a result of his

conduct.

       24.     Defendant's conduct was independently tortious or unlawful.

       25.     Defendant’s interference proximately caused Plaintiff’s injury.

       26.     Plaintiff suffered actual damage or loss as a result of Defendant’s interference.

                        DAMAGES FOR PLAINTIFF, MEDEIA, INC.

       27.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Medeia, Inc., was caused to suffer $500,000 in lost profits as well as damage to its

reputation.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Medeia, Inc., respectfully

prays that the Defendants be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendants, jointly and severally, for

damages in an amount within the jurisdictional limits of the Court; together with pre-judgment

interest at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such other and further relief to which the Plaintiff may be entitled at law or in equity.



                                              Respectfully submitted,

                                                  6
Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 7 of 8 PageID #: 60




                                 By: /s/ Ryan Rouz
                                      Ryan Rouz
                                      Texas Bar No. 24093079
                                      Email: ryan@rouzlaw.com
                                      1111 S. Akard St. #405
                                      Dallas, TX 75215
                                      Tel. (469) 777-1451
                                      Fax. (469) 666-9291
                                      Attorney for Plaintiff, Medeia, Inc.




                                    7
                                  Case 4:21-cv-00335-SDJ Document 2 Filed 04/28/21 Page 8 of 8 PageID #: 61



                                           Study Investigator: Study Investigator
            Investigator Clinic                                                         State       Investigator Last Name    Investigator NPI Number   Investigator Status
                                                            Name
Corpus Christi Allergy                  Jurairat Molina ‐ TRIPLE‐A                  Texas       Molina                       1700829918                 Active
Sneeze Allergy & Cough Center           Seth M Hollander ‐ TRIPLE‐A                 Texas       Hollander                    1255451886                 Active

Southern Nevada Allergy Asthma Immuno   Victor Estrada ‐ TRIPLE‐A                   Texas       Estrada                      1487716353                 Active
Greater Austin Allergy ? Four Points    Ronald Cox ‐ TRIPLE‐A                       Texas       Cox                          1962404699                 Active
Kyle Family Medical Center              Kanakadurga Govindaraju ‐ OPTIMA‐G          Texas       Govindaraju                  1235463993                 Active
Kyle Family Medical Center              Kanakadurga Govindaraju ‐ TRIPLE‐A          Texas       Govindaraju                  1235463993                 Active
Kyle Family Medical Center              Kanakadurga Govindaraju ‐ TAPER‐P           Texas       Govindaraju                  1235463993                 Active
Greater Austin Allergy ‐ Round Rock     Neha Reshamwala ‐ TRIPLE‐A                  Texas       Reshamwala                   1780874578                 Active
Trinity Xpress Med                      Ramin Samadi ‐ TRIPLE‐A                     Texas       Samadi, M.D., P.A.           1255389029                 Active
Precision Research Institute, LLC       Julian Gonzalez ‐ TAPER‐P                   Texas       Gonzalez                     1841233798                 Active
Precision Research Institute, LLC       Julian Gonzalez ‐ OPTIMA‐G                  Texas       Gonzalez                     1841233798                 Active
Precision Research Institute, LLC       Julian Gonzalez ‐ TARGET                    Texas       Gonzalez                     1841233798                 Active
Toepperwein Family Practice             Moiz Tajkhanji ‐ OPTIMA‐G                   Texas       Tajkhanji                    1215022421                 Active
Optimal Healthcare                      Greg Carroll ‐ TRIPLE‐A                     Texas       Carroll                                                 Active
Optimal Healthcare                      Greg Carroll ‐ TAPER‐P                      Texas       Carroll                                                 Active
Greater Austin Allergy ? Westlake       Paul M Scibielski ‐ TRIPLE‐A                Texas       Scibielski                   1609070291                 Active
Pasha Snoring & Sinus Center            Raza Pasha ‐ TRIPLE‐A                       Texas       Pasha                        1952343501                 Active
Skilled Pain Care Clinic,PA             Syed Nasir ‐ OPTIMA‐G                       Texas       Nasir                        1376697045                 Active
Blue Diamond Physical Medicine PLLC     James Lundin ‐ OPTIMA‐G                     Texas       Lundin                       1841229291                 Active
Skilled Pain Care Clinic,PA             Syed Nasir ‐ TARGET                         Texas       Nasir                        1376697045                 Active
Family Weight & Wellness Clinic         Larry Richardson ‐ OPTIMA‐G                 Texas       Richardson                   1871785337                 Active
Trinity Xpress Med                      Ramin Samadi ‐ TAPER‐P                      Texas       Samadi, M.D., P.A.           1255389029                 Active
The Vaz Clinic, P.A. Dba TVC Clinical
Research                                Garth Vaz ‐ TARGET                          Texas       Vaz                          1285636647                 Active
Trinity Xpress Med                      Ramin Samadi ‐ OPTIMA‐G                     Texas       Samadi, M.D., P.A.           1255389029                 Active
Family Weight & Wellness Clinic         Larry Richardson ‐ TARGET                   Texas       Richardson                   1871785337                 Active
Linq Research                           Murtaza Mussaji ‐ OPTIMA‐G                  Texas       Mussaji                      1487705034                 Active
Linq Research                           Murtaza Mussaji ‐ TARGET                    Texas       Mussaji                      1487705034                 Active
Linq Research                           Murtaza Mussaji ‐ TAPER‐P                   Texas       Mussaji                      1487705034                 Active
Matt Sloan, MD PLLC                     Matt Sloan ‐ OPTIMA‐G                       Texas       Sloan MD                     1528076999                 Active
Dr. Robert Thompson                     Robert Thompson ‐ OPTIMA‐G                  Texas       Thompson Jr                  1346211083                 Active
Dr. Robert Thompson                     Robert Thompson ‐ TAPER‐P                   Texas       Thompson Jr                  1346211083                 Active
Dr. Robert Thompson                     Robert Thompson ‐ TARGET                    Texas       Thompson Jr                  1346211083                 Active
Pro Care Internal Medicine Associates   Akhtar Hussain ‐ OPTIMA‐G                   Texas       Hussain                      1144327875                 Active
Pro Care Internal Medicine Associates   Akhtar Hussain ‐ TRIPLE‐A                   Texas       Hussain                      1144327875                 Active
Optimal Healthcare                      William Rush ‐ TRIPLE‐A                     Texas       Rush                         1992786479                 Active
Optimal Healthcare                      William Rush ‐ TAPER‐P                      Texas       Rush                         1992786479                 Active
Optimal Healthcare                      William Rush ‐ OPTIMA‐G                     Texas       Rush                         1992786479                 Active
Optimal Healthcare                      William Rush ‐ TARGET                       Texas       Rush                         1992786479                 Active

                                                                                                                                                                      PLAINTIFF'S
                                                                                                                                                                        EXHIBIT

                                                                                                                                                                              1
